                   Case 16-10799         Doc 50      Filed 07/20/20       Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND

IN RE:

CUONG NGUYEN                                                  Case No. 16-10799-MMH
                                                              Chapter 13

                         Debtor

                      NOTICE OF COMPLETION OF CHAPTER 13 PLAN

   Rebecca A. Herr, Chapter 13 Trustee, advises the Court that the above -captioned Debtor has
completed all payments required to be paid to the Trustee under the terms of the confirmed plan.

                                                        Respectfully submitted,

Date: July 20, 2020                                     /s/ REBECCA A. HERR
                                                        Chapter 13 Trustee
                                                        185 ADMIRAL COCHRANE DR.
                                                        SUITE 240
                                                        ANNAPOLIS, MD 21401
                                                        (301) 805-4700
                                                        RHERR@CH13MD.COM

                                    CERTIFICATE OF SERVICE

    I hereby certify that on the 20th day of July, 2020, I reviewed the Court ’s CM/ECF system and it
reports that an electronic copy of the Notice of Completion will be served electronically by the Court ’s
CM/ECF system on the following:

 Sonila Isak Wintz sonila@isaklaw.com, ecf@isaklaw.com
 (Attorney for Debtor)

    I hereby further certify that on the 20th day of July, 2020, a copy of the Notice of Completion was
also mailed first class mail, postage prepaid to:

CUONG NGUYEN
2627 E RHODODENDRON DR
ABINGDON, MD 21009
(Debtor)




                                                        /s/ REBECCA A. HERR
                                                        REBECCA A. HERR
